Title: [Diary entry: 17 October 1770]
From: Washington, George
To: 

 Wednesday 17. Doctr. Craik & myself with Captn. Crawford and others arrivd at Fort Pitt, distant from the Crossing 43½ Measurd Miles. In Riding this distance we pass over a great deal of exceeding fine Land (chiefly White Oak) especially from Sweigley Creek  to Turtle Creek  but the whole broken; resembling (as I think all the lands in this Country does) the Loudoun Land for Hills. We lodgd in what is calld the Town—distant abt. 300 yards from the Fort at one Mr. Semples  who keeps a very good House of Publick Entertainment. These Houses which are built of Logs, & rangd into Streets are on the Monongahela, & I suppose may be abt. 20 in Number and inhabited by Indian Traders &ca. The Fort is built in the point between the Rivers Alligany & Monongahela, but not so near the pitch of it as Fort Duquesne stood. It is 5 sided & regular, two of which (next the Land) are of Brick; the others Stockade. A Mote incompasses it. The Garrison consists of two Companies of Royal Irish Commanded by one Captn. Edmondson.